1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                                 EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA FOR THE                    Case No.: 1:18-cv-01519 - DAD - JLT
     USE AND BENEFIT OF ALLIED
12   MODULAR,                                            ORDER CLOSING THE CASE
                                                         (Doc. 20)
13                  Plaintiff,
14          v.
15   BILBRO CONSTRUCTION COMPANY,
     INC., et al.,
16
                    Defendants.
17
18          The parties report they have resolved this case and have stipulated to the action being
19   dismissed with prejudice. (Doc. 20) The parties have settled their case and. (Doc. 10) Federal
20   Rules of Civil Procedure Rule 41 makes such stipulations effective immediately with further order
21   of the Court. Because all parties who have appeared in the action signed the stipulation, it
22   “automatically terminate[d] the action.” Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir.
23   1997). Accordingly, the Clerk of Court is DIRECTED to close this action.
24
25   IT IS SO ORDERED.

26      Dated:     November 6, 2019                            /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
27
28
